DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
DE102012016519A1 (hereinafter DaimlerAG; Machine translation used for analysis and attached)
US 20190361461 A1 (hereinafter Kobayashi)
US 20170025019 A1 (hereinafter Pink)
US 20030051311 A1 (hereinafter Reilly)
US 20080246254 A1 (hereinafter Tyerman)
US 20180232770 A1 (hereinafter Miller)
US 20160274589 A1 (hereinafter Temleton)
US 20200103908 A1 (para 26; magnetic sensor 21 detecting magnet tape that is serving as the guidance line along the path of transport, obstacle sensor 22 in para 27, AGV controller 82; para 27)
US 20180142488 A1 (Fig.1 & 2; para 30 “two short-range scanning laser telemetry sensors (48, 49) to detect the wheels and any obstacles”)
US 20200183371 A1 (automated guided vehicle control; Fig.2, 1)
US 6971464 B2 (hereinafter Marino , Fig.1 Column 1 & 2)
US 5988306 A (hereinafter Ooishi columns 1 &2  & Fig.1 & 2)





Response to Remarks/Arguments

Rejection made under 35 USC § 112 have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection necessitated by claim amendments. The new prior art Kobayashi teaches the argued limitations.

Also following prior art found to be relevant 

US 6971464 B2 (hereinafter Marino, Fig.1 Column 1 & 2)
US 5988306 A (hereinafter Ooishi columns 1 &2 & Fig.1 & 2)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi

With regards to claims 1. DaimlerAG teaches a vehicle attachment for guiding a vehicle (Fig.1 & 2, para 3), comprising:	 a magnetic tape sensor for detecting a path [(para 25; “The sensor 14 designed as a magnetic ruler is used to navigate the motor vehicle 10, with a magnetic grid 26”; “a sensor 14 embodied as a magnetic sensor strip,”  magnetic ruler {para 25} or magnetic strip {para 22} teaches magnetic tape that detects the magnetic grid to navigate through a path)] :	 at least one sensor for detecting obstructions along the detected path [(detection unit 16, a camera or a laser scanner detect object in front of motor vehicle to avoid collision/obstacle {para 23}  )] :	 a controller configured to steer the vehicle along the predefined path: [(control device 12 navigate the motor vehicle through a predetermined route {para 29})] 	 at least one coupling device for attachment to the vehicle [(magnetic and/or mechanical fastening device to fasten the control device 12 to the vehicle 10 {para 24};Fig.2 unit 18 connects the bus system of motor vehicle, para 27)] :	 and a vehicle interface system for coupling the controller to at least one electronic control unit of the vehicle [(para 28; interface in order to be able to connect the control device 12 to the motor vehicle 10 and corresponding vehicle control units, which is electronic as described “corresponding vehicle control units, such as VECU, ESP, SAM, EZS and the like, high-voltage
cabling between a battery and the electric drive, 12-volt cabling for corresponding control units of the motor …… OBD socket, and the wiring or cables required to move and steer the motor vehicle 10”)] .

DaimlerAG also teaches the vehicle attachment is further maintaining the magnetic tape sensor a predefined distance from a ground. [(para 12 underside of the control device is maintained in a predetermined distance from the operating surface/ground {para 12}; the control device is caring the magnetic tape sensor 14 {see Fig.2}, Fig.1 )] 

DaimlerAG does not explicitly show that the magnetic path is indicated by a magnetic tape laid on a ground and at least one caster for maintaining the magnetic tape sensor in a predefined distance from the ground

However, in the same/related field of endeavor, Kobayashi teaches that the magnetic path is indicated by a magnetic tape laid on a ground and at least one caster for maintaining the magnetic tape sensor in a predefined distance from the ground [(see the Abstract, Fig.4 & Fig.3, para 11 and para 39; casters are keeping the vehicle body from a distance from the floor)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the combination would have provide predictable result without changing their respective functionalities.

DaimlerAG in view of Kobayashi additionally teaches with respect to claim 2. The vehicle attachment of claim 1 further comprising at least one wheel for maintaining the magnetic tape sensor a predefined distance from a ground [(Please see analysis of claim 1 and see Fig.3 & 4 of Kobayashi)] 

DaimlerAG teaches with regards to claim 7. The vehicle attachment of claim 1 wherein the at least coupling device is a magnet. [( magnetic and/or mechanical fastening device in para 24)] 

DaimlerAG teaches with regards to claim 10. The vehicle attachment of claim 1 wherein the vehicle interface system comprises a data transmission cable, wherein the cable is coupled to the at least one coupling device, and wherein the electrical cable is configured to communicatively couple the controller with the at least one electronic control unit.[(para 26-28; cables are connecting the control system such as OBD, VECU to control the vehicle, therefore they are data cable)] 

 
Claims 3-4, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Pink.

Regarding claim 3. DaimlerAG teaches the vehicle attachment of claim 1 wherein the at least one sensor is a laser scanner [(DaimlerAG laser scanner in para 23)] 

DaimlerAG in view of Kobayashi does not explicitly show it is a plurality of LIDARs

However, in the same/related field of endeavor, Pink teaches plurality of LIDARs for obstacle detection [(Pink Fig.6, 4, para 32, 29)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance obstacle detection. 

 Pink additionally teaches with respect to claim 4. The vehicle attachment of claim 3 wherein the plurality of LIDARs comprise a first LIDAR and a second LIDAR, wherein the first LIDAR is configured to detect any obstructions along a floor level and the second LIDAR is configured to detect for any obstructions at a predefined angle relative to the floor level. [(Pink Fig.6, 4, para 32, 29)] 

Regarding Claim 15: See analysis of claim 1 and 3
Regarding Claim 16: See analysis of claim 15 & 7
Regarding Claim 17: See analysis of claim 15 & 10


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Temleton.

Regarding claim 5. DaimlerAG teaches the vehicle attachment of claim 1 wherein the at least one sensor is a laser scanner [(DaimlerAG laser scanner in para 23)] 

DaimlerAG in view of Kobayashi does not explicitly show it is a LIDAR having multi-beam capabilities

However, in the same/related field of endeavor, Temleton teaches a LIDAR having multi-beam capabilities [(Temleton para 89)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance obstacle detection. 


Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Tyerman.

Regarding Claim 6: DaimlerAG teaches the vehicle attachment of claim 1 wherein the at least coupling device is a magnet. [( [(magnetic and/or mechanical fastening device in para 27)] 

DaimlerAG in view of Kobayashi does not explicitly show it is a suction cup

However, in the same/related field of endeavor, Tyerman teaches suction cups with similar function of magnets for vehicle accessories {para 21-22}

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace the magnet with the suction cup to perform the same function with predictable result. 

Regarding Claims 8, 9: Tyerman also teaches a latch configured to be coupled to a receiver of the vehicle and coupling device has a receiver configured to be coupled to a latch of the vehicle to attach vehicle accessories [(para 21-22)], therefore applying analysis similar to claim 6 these claims are obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Reilly.

Regarding claim 14. DaimlerAG in view of Kobayashi does not explicitly teaches wheel/caster a suspension system, wherein the suspension system is coupled to the caster for shock absorption

However, in the same/related field of endeavor, Reilly teaches suspension system, wherein the suspension system is coupled to the caster for shock absorption [(Reilly para 5 & 3 & abstract)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhancement and flexibility of supporting movable load. 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Miller.

Regarding Claim 11: DaimlerAG teaches the vehicle attachment of claim 1 wherein the system comprises a wireless communications device, wherein the wireless communications device is configured to communicatively coupled [(para 7)] , and communicatively coupling the vehicle to the vehicle electronic control unit [(para 27)]  

DaimlerAG in view of Kobayashi does not explicitly show that the wireless communication is with the with the at least one electronic control unit

However, in the same/related field of endeavor, Miller teaches electronic control unit of vehicle capable of wireless communication [(Miller para 27)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the prior arts teaching for improved mobility.


Miller additionally teaches with respect to claim 12. Vehicle is equipped with a vehicle-to-everything communications protocol [(Miller para 27)]. Therefore, using the same communication protocol to communicate with the vehicle, for any device, would have been obvious. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Pink in view of Reilly

Regarding Claim 19: See analysis of claim 15 & 14

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DaimlerAG in view of Kobayashi in view of Pink in view of Miller

Regarding claim 18. The vehicle attachment system of claim 15 wherein the vehicle interface system comprises a wireless communications device and wherein the wireless communications device is configured to communicatively couple the controller with the at least one electronic control unit. [(see analysis of claim 11 & 15)] 

Regarding claim 20. The vehicle attachment system of claim 15 wherein the vehicle comprises a CAN bus, and wherein the vehicle is configured to receive steering commands from the vehicle attachment via the CAN bus. [(see analysis of claim 11 & 15 and see Miller teaches CAN bus for vehicle control unit communication in para 56)]



 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486